DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ashrafi (US PUB 2019/0114557).

With respect to claims 1 and 8, Ashrafi discloses a nonlinear oscillation detection apparatus, comprising: a measurement unit configured to obtain time series information (See the abstract of Ashrafi) by measuring a physical quantity of an electric power system (See paragraph [0060] of Ashrafi) whose nonlinear oscillation is to be detected (See paragraph [0124] of Ashrafi); a change rate calculation unit configured to calculate a change rate of the time series information (See paragraph [0052] of Ashrafi); a plane distance calculation unit configured to depict a trajectory representing a relationship between the time series information and the change rate of the time series information (See paragraph [0047] of Ashrafi) and a point representing a normal state of the electric power system on a two-dimensional coordinate plane (See paragraph [0046] of Ashrafi), select a measurement point according to a slope of the trajectory representing the relationship between the time series information and the 
With respect to claims 2 and 9, Ashrafi discloses the nonlinear oscillation detection apparatus according to claim 1, further comprising: a frequency calculation unit configured to calculate a frequency of oscillation represented by the physical quantity of the electric power system by measuring time whenever the plane distance is calculated during one cycle of the oscillation represented by the physical quantity of the electric power system (See paragraphs [0077] and [0109] of Ashrafi).
With respect to claim 3, Ashrafi discloses the nonlinear oscillation detection apparatus according to claim 1, wherein the plane distance calculation unit obtains moving averages of the time series information (See paragraph [0109] of Ashrafi) and the change rate of the time series information during one cycle of oscillation represented by the physical quantity of the electric power system respectively as estimated values representing time series information (See paragraph [0047] of Ashrafi) and a change rate of the time series information when the electric power system is in a normal state (See paragraph [0047] of Ashrafi).
With respect to claim 4, Ashrafi discloses the nonlinear oscillation detection apparatus according to claim 1, wherein the plane distance calculation unit selects a point in the trajectory representing the relationship between the time series information (See paragraphs [0104] and [0105] of Ashrafi) and the change rate of the time series information at which the change rate of the time series information has a value equal to or smaller than a change rate of time series information when the electric power system 
With respect to claims 5 and 13, Ashrafi discloses the nonlinear oscillation detection apparatus according to claim 1, wherein the regression estimation unit estimates the nonlinear curve by applying a nonlinear regression method to a data set in which the plane distance calculated at every cycle of oscillation represented by the physical quantity of the electric power system is accumulated (See paragraph [0138] of Ashrafi).
With respect to claims 6 and 14, Ashrafi discloses the nonlinear oscillation detection apparatus according to claim 1, wherein when the largest Lyapunov exponent of the nonlinear curve exceeds 0 (See paragraph [0109] of Ashrafi), the determination unit predicts that nonlinear oscillation is to be detected at the electric power system (See paragraph [0047] of Ashrafi).
With respect to claim 7, Ashrafi discloses the nonlinear oscillation detection apparatus according to claim 1, further comprising: an output unit configured to output the determination result of the determination unit on whether nonlinear oscillation is to be detected (See paragraph [0122] of Ashrafi).
Allowable Subject Matter
Claims 10, 11  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 10, the prior art of record neither shows nor suggests the combination of method steps wherein the step of depicting a trajectory representing a relationship between the time series information and the change rate of the time series information and a point representing a normal state of the electric power system on a two-dimensional coordinate plane further includes obtaining moving averages of the time series information and the change rate of the time series information 
With respect to claim 11, the prior art of record neither shows nor suggests the combination of method steps wherein the step of selectively calculating a distance from each point of the trajectory representing the relationship between the time series information and the change rate of the time series information to the point representing the normal state of the electric power system includes: selecting a measurement point according to a slope of the trajectory representing the relationship between the time series information and the change rate of the time series information; and calculating a distance from the measurement point to the point representing the normal state of the electric power system as the plane distance.
Claim 12 depends on objected to claim 11 and is therefore also objected to.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2019/0150847 discloses a waveform estimation apparatus, waveform 
estimation method and non-transitory computer-readable storage medium.

US PUB 2016/0245850 discloses an estimation of a waveform period.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858